Case 6:19-cv-00004-WWB-GJK Document 52 Filed 04/17/20 Page 1 of 2 PageID 340



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

    JOSE VELEZ,

          Plaintiff,

    v.                                                      Case No: 6:19-cv-4-Orl-78GJK

    EKDK ENTERPRISE INC. and DOES 1-
    10,

          Defendants.


                                            ORDER

          Defendant EKDK Enterprise, Inc.’s Verified Motion for Payment of Attorney’s Fees,

    Costs, and Litigation Expenses and Memorandum of Law in Support of Motion (Doc. 49),

    is DENIED without prejudice because it fails to comply with Local Rule 3.01(g) which

    provides:

                  Before filing any motion in a civil case ... the moving party
                  shall confer with counsel for the opposing party in a good
                  faith effort to resolve the issues raised in the motion, and
                  shall file with the motion a statement (1) certifying that
                  moving counsel has conferred with opposing counsel and (2)
                  stating whether counsel agree on the resolution of the
                  motion.

    Although phrased in terms of “counsel,” “Local Rule 3.01(g) requires parties to confer with

    unre[]presented parties as they would counsel.” Craig v. Kropp, No. 2:17-CV-180-FTM-

    99CM, 2018 WL 2277139, at *2 (M.D. Fla. May 18, 2018).

          DONE and ORDERED in Orlando, Florida, on April 17, 2020.
Case 6:19-cv-00004-WWB-GJK Document 52 Filed 04/17/20 Page 2 of 2 PageID 341




    Copies furnished to:

          Counsel of Record
          Any Unrepresented Parties




                                        -2-
